PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/271,669
Filing Date: 7 May 2014
Appellant(s): CONSEJO SUPERIOR DE INVESTIGACIONES CIENTIFICAS (CSIC)



__________________
HARNIK SHUKLA
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/02/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/29/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Appellant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-14, 18-21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolelis et al. (2011/0184489) in view of Boston (7,643,882), further in view of Wei et al. (2009/0105785).
Regarding Claims 1, 5, 13, 21, 23 and 24, Nicolelis discloses a system and method for treating tremor in a patient comprising a non-invasive transcutaneous stimulation system (par. [0054]) that delivers stimulation to sensory (afferent) nerves (par. [0051]) such that aberrant low frequency synchronization is disrupted (par. [0038]). Nicolelis further discloses avoiding muscle contraction (par. [0050]) and using stimulation intensity values in the range of 180-450 microamperes, which is well below the range indicated by Appellant as causing motor stimulation (above approximately 15 mA, see par. [0145] of PGPUB 2014/0336722). Lastly, Nicolelis discloses that the stimulation is emitted at a frequency of 100-300 Hz, the selection of which can be considered Appellant’s second algorithm in a frequency domain that generates the nerve stimulation signal (par. [0038]). Nicolelis is silent regarding the use of the stimulation in a closed loop system driven by sensed physiological sensors and is silent regarding the use of transcutaneous EEG sensors . 
However, Boston discloses utilizing closed loop feedback in a system for treating tremor wherein signals such as EMG signals are sensed and an analysis is performed in the time and frequency domain, such as obtaining frequency data and comparing it to a low pass or high pass threshold, in order to distinguish intentional from unintentional movement such that therapy is only applied when unintentional movement is detected (col. 9, line 43-col. 10, line 9). The therapy is then selected by a stabilization algorithm that utilizes a calibration step before and during stimulation to correctly time the stimulation and adjust parameters in the time domain to improve stimulation response (col. 10, line 62-col. 11, line 29), which can also be considered Appellant’s second algorithm for generating nerve stimulation signals in the time domain. This provides the benefit of allowing a patient to move freely without undesirably blocking or altering intentional movement by the application of stimulation. 
Additionally, Wei discloses utilizing EEG sensors, such as external EEG sensors (par. [0187, 0189, 0194, 0220, 0228, 0241]), in a therapy system for detecting voluntary and involuntary movement for the purpose of providing feedback for therapy using involuntary movement and controlling therapy with detected voluntary movement (par. [0155, 0164, 0231]). This is particularly beneficial in patients with impaired movement in that the intent to move as indicated by the EEG signal is used and not an actual limb movement, of which the patient may only have minimal ability. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Nicolelis reference to include closed loop control, as taught and suggested by Boston, and to include EEG sensors, as taught and suggested by Wei, for the purpose of allowing a patient to move freely without undesirably blocking or altering intentional movement by the application of stimulation and for the purpose of providing feedback for therapy using involuntary movement and controlling therapy with detected voluntary movement.
.
In an alternative interpretation of the prior art, Regarding Claims 1, 5, 13, 20, 21, 23 and 24, Nicolelis discloses a system and method for treating tremor in a patient comprising a non-invasive transcutaneous stimulation system (par. [0054]) that delivers stimulation to sensory (afferent) nerves (par. [0051]) such that aberrant low frequency synchronization is disrupted (par. [0038]). Nicolelis discloses that the stimulation is emitted at a frequency of 100-300 Hz, the selection of which can be considered Appellant’s second algorithm in a frequency domain that generates the nerve stimulation signal (par. [0038]). Additionally, Nicolelis broadly discloses utilizing stimulation below 20 mA beginning with the minimum intensity available with the stimulator used (par. [0049]). One exemplary parameter set includes the range of 180-450 microamperes. Nicolelis discloses the stimulation intensity of the afferent nerves is selected to disrupt aberrant low frequency synchronization (par. [0038]) and to avoid pain and muscle contraction (par. [0050]). Appellant discloses that stimulation intensities of approximately 12 mA to 23 mA that cause motor stimulation (par. [0145]) either performs equally with or better than afferent stimulation intensities of approximately 4-13 mA (par. [0145]) and that afferent stimulation can be used to avoid muscle fatigue due to a lack of motor response (par. [0149]). However, the Examiner notes Nicolelis discloses avoiding muscle contraction which would avoid the same issue of muscle fatigue. 
Regardless, the Examiner notes the stimulation intensity ranges of afferent fibers disclosed by Nicolelis (0-20 mA) significantly overlaps with those disclosed by Appellant (4-13mA for sub-motor threshold and 12-23 of supra motor threshold) and that both stimulation regimens are designed to specifically disrupt aberrant low frequency synchronization in a patient to reduce tremor and improve volitional movement while avoiding muscle contraction. Therefore, while the stimulation parameters disclosed by Nicolelis and those contemplated by Appellant do not exactly match, the Examiner notes it would have been obvious to one having ordinary skill in the art at the time the invention was made to limit stimulation to below 13 mA, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to limit the stimulation range to below 13 mA, since it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 191 USPQ 90. Lastly, the Examiner notes it would have been obvious to try values below 13mA since there are a finite number of identified, predictable stimulation values each having a reasonable expectation of success in disrupting aberrant low frequency synchronization, as noted by Nicolelis (utilizing a minimum value that obtains this result in the range of 0-20 mA).
Nicolelis is silent regarding the use of the stimulation in a closed loop system driven by sensed physiological sensors and is silent regarding the use of transcutaneous EEG sensors. However, Boston discloses utilizing closed loop feedback in a system for treating tremor wherein signals such as EMG signals are sensed and an analysis is performed in the time and frequency domain in order to distinguish intentional from unintentional movement such that therapy is only applied when unintentional movement is detected (col. 9, line 43-col. 10, line 9). The therapy is then selected by a stabilization algorithm that utilizes a calibration step before and during stimulation to correctly time the stimulation and adjust parameters in the time domain to improve stimulation response (col. 10, line 62-col. 11, line 29), which can also be considered Appellant’s second algorithm for generating nerve stimulation signals in the time domain. This provides the benefit of allowing a patient to move freely without undesirably blocking or altering intentional movement by the application of stimulation. 
Additionally, Wei discloses utilizing EEG sensors, such as external EEG sensors (par. [0187, 0189, 0194, 0220, 0228, 0241]), in a therapy system for detecting voluntary and involuntary movement for the purpose of providing feedback for therapy using involuntary movement and controlling therapy with detected voluntary movement (par. [0155, 0164, 0231]). This is particularly beneficial in patients with impaired movement in that the intent to move as indicated by the EEG signal is used and not an actual limb movement, of which the patient may only have minimal ability. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Nicolelis reference to include closed loop control, as taught and suggested by Boston, and to include EEG sensors, as taught and suggested by Wei, for the purpose of allowing a patient to move freely without undesirably blocking or altering intentional movement by the application of stimulation and for the purpose of providing feedback for therapy using involuntary movement and controlling therapy with detected voluntary movement.
In regards to Claims 3, 9-11 and 12, Nicolelis, Boston and Wei disclose an external programmer 14 having a display 98, memory 94, processor 92 and telemetry module 96 for wireless connection, wherein programmer 14 provides the benefit of allowing a clinician to review patient data obtained by the stimulator and alter stimulation parameters based on stored historical data and trends (Wei: Fig. 8, 10; par. [0060-0067, 0072, 0076, 0098, 0099]).
In regards to Claim 6, Nicolelis and Boston disclose accelerometers 93 can also be used for closed loop stimulation control (Boston, Fig. 5).
 Regarding Claims 7 and 8, Nicolelis and Boston disclose all of the claimed invention except for the particular material of the sensors and electrodes. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the sensors and electrodes of a thin film material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding Claims 14 and 18, Nicolelis and Boston disclose utilizing EMG sensors or accelerometers to identify tremor but are silent regarding the use of EEG sensors. Wei discloses utilizing EEG sensors in a therapy system for detecting voluntary and involuntary movement for the purpose of providing feedback for therapy using involuntary movement and controlling therapy with detected voluntary movement (par. [0155, 0164, 0231]). This is particularly beneficial in patients with impaired movement in that the intent to move as indicated by the EEG signal is used and not an actual limb movement, of which the patient may only have minimal ability. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Nicolelis and Boston combination to include EEG sensors, as taught and suggested by Wei, for the purpose of providing feedback for therapy using involuntary movement and controlling therapy with detected voluntary movement.
Regarding Claims 19 and 20, which contains similar language to that in rejected Claim 1 above, Nicolelis discloses a system and method for treating tremor in a patient comprising a non-invasive transcutaneous stimulation system (par. [0054]) that delivers stimulation to sensory (afferent) nerves (par. [0051]) such that aberrant low frequency synchronization is disrupted (par. [0038]). Nicolelis further discloses avoiding muscle contraction (par. [0050]) and using stimulation intensity values in the range of 180-450 microamperes, which is well below the range indicated by Appellant as causing motor stimulation (above approximately 15 mA, see par. [0145] of PGPUB 2014/0336722). Lastly, Nicolelis discloses that the stimulation is emitted at a frequency of 100-300 Hz, the selection of which can be considered Appellant’s second algorithm in a frequency domain that generates the nerve stimulation signal (par. [0038]). Nicolelis is silent regarding the use of the stimulation in a closed loop system driven by sensed physiological sensors and is silent regarding the use of transcutaneous EEG sensors.
 However, Boston discloses utilizing closed loop feedback in a system for treating tremor wherein signals such as EMG signals are sensed and an analysis is performed in the time and frequency domain, such as obtaining frequency data and comparing it to a low pass or high pass threshold, in order to distinguish intentional from unintentional movement such that therapy is only applied when unintentional movement is detected (col. 9, line 43-col. 10, line 9). The therapy is then selected by a stabilization algorithm that utilizes a calibration step before and during stimulation to correctly time the stimulation and adjust parameters in the time domain to improve stimulation response (col. 10, line 62-col. 11, line 29), which can also be considered Appellant’s second algorithm for generating nerve stimulation signals in the time domain. This provides the benefit of allowing a patient to move freely without undesirably blocking or altering intentional movement by the application of stimulation. 
Additionally, Wei discloses utilizing EEG sensors, such as external EEG sensors (par. [0187, 0189, 0194, 0220, 0228, 0241]), in a therapy system for detecting voluntary and involuntary movement for the purpose of providing feedback for therapy using involuntary movement and controlling therapy with detected voluntary movement (par. [0155, 0164, 0231]). This is particularly beneficial in patients with impaired movement in that the intent to move as indicated by the EEG signal is used and not an actual limb movement, of which the patient may only have minimal ability. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Nicolelis reference to include closed loop control, as taught and suggested by Boston, and to include EEG sensors, as taught and suggested by Wei, for the purpose of allowing a patient to move freely without undesirably blocking or altering intentional movement by the application of stimulation and for the purpose of providing feedback for therapy using involuntary movement and controlling therapy with detected voluntary movement.

In an alternative interpretation of the prior art, Regarding Claims 19 and 20, Nicolelis discloses a system and method for treating tremor in a patient comprising a non-invasive transcutaneous stimulation system (par. [0054]) that delivers stimulation to sensory (afferent) nerves (par. [0051]) such that aberrant low frequency synchronization is disrupted (par. [0038]). Nicolelis discloses that the stimulation is emitted at a frequency of 100-300 Hz, the selection of which can be considered Appellant’s second algorithm in a frequency domain that generates the nerve stimulation signal (par. [0038]). Additionally, Nicolelis broadly discloses utilizing stimulation below 20 mA beginning with the minimum intensity available with the stimulator used (par. [0049]). One exemplary parameter set includes the range of 180-450 microamperes. Nicolelis discloses the stimulation intensity of the afferent nerves is selected to disrupt aberrant low frequency synchronization (par. [0038]) and to avoid pain and muscle contraction (par. [0050]). Appellant discloses that stimulation intensities of approximately 12 mA to 23 mA that cause motor stimulation (par. [0145]) either performs equally with or better than afferent stimulation intensities of approximately 4-13 mA (par. [0145]) and that afferent stimulation can be used to avoid muscle fatigue due to a lack of motor response (par. [0149]). However, the Examiner notes Nicolelis discloses avoiding muscle contraction which would avoid the same issue of muscle fatigue. 
Regardless, the Examiner notes the stimulation intensity ranges of afferent fibers disclosed by Nicolelis (0-20 mA) significantly overlaps with those disclosed by Appellant (4-13mA for sub-motor threshold and 12-23 of supra motor threshold) and that both stimulation regimens are designed to specifically disrupt aberrant low frequency synchronization in a patient to reduce tremor and improve volitional movement while avoiding muscle contraction. Therefore, while the stimulation parameters disclosed by Nicolelis and those contemplated by Appellant do not exactly match, the Examiner notes it would have been obvious to one having ordinary skill in the art at the time the invention was made to limit stimulation to below 13 mA, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to limit the stimulation range to below 13 mA, since it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 191 USPQ 90. Lastly, the Examiner notes it would have been obvious to try values below 13mA since there are a finite number of identified, predictable stimulation values each having a reasonable expectation of success in disrupting aberrant low frequency synchronization, as noted by Nicolelis (utilizing a minimum value that obtains this result in the range of 0-20 mA).
Nicolelis is silent regarding the use of the stimulation in a closed loop system driven by sensed physiological sensors and is silent regarding the use of transcutaneous EEG sensors. However, Boston discloses utilizing closed loop feedback in a system for treating tremor wherein signals such as EMG signals are sensed and an analysis is performed in the time and frequency domain in order to distinguish intentional from unintentional movement such that therapy is only applied when unintentional movement is detected (col. 9, line 43-col. 10, line 9). The therapy is then selected by a stabilization algorithm that utilizes a calibration step before and during stimulation to correctly time the stimulation and adjust parameters in the time domain to improve stimulation response (col. 10, line 62-col. 11, line 29), which can also be considered Appellant’s second algorithm for generating nerve stimulation signals in the time domain. This provides the benefit of allowing a patient to move freely without undesirably blocking or altering intentional movement by the application of stimulation. 
Additionally, Wei discloses utilizing EEG sensors, such as external EEG sensors (par. [0187, 0189, 0194, 0220, 0228, 0241]), in a therapy system for detecting voluntary and involuntary movement for the purpose of providing feedback for therapy using involuntary movement and controlling therapy with detected voluntary movement (par. [0155, 0164, 0231]). This is particularly beneficial in patients with impaired movement in that the intent to move as indicated by the EEG signal is used and not an actual limb movement, of which the patient may only have minimal ability. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Nicolelis reference to include closed loop control, as taught and suggested by Boston, and to include EEG sensors, as taught and suggested by Wei, for the purpose of allowing a patient to move freely without undesirably blocking or altering intentional movement by the application of stimulation and for the purpose of providing feedback for therapy using involuntary movement and controlling therapy with detected voluntary movement.

Claims 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolelis et al. (2011/0184489) in view of Boston (7,643,882), further in view of Wei et al. (2009/0105785) and Giuffrida et al. (2013/0123666). Nicolelis, Boston and Wei disclose treating and suppressing tremor using neurostimulation, wherein accelerometers are used to distinguish voluntary from involuntary movement. See rejection of Claim 1 above in this action. Nicolelis, Boston and Wei are silent regarding the use of gyroscopes for quantifying tremor. However, Giuffrida discloses utilizing gyroscope data and comparing the peak power of the data in a frequency domain to a threshold to distinguish voluntary motion from involuntary motion (par. [0110]). Giuffrida further discloses that the gyroscope data can be combined with accelerometer data to track and distinguish tremor from voluntary motion and multiple sensors of each type can be sued to provide further details in three or more axes (par. [0056-0057]). Doing so would provide a more detailed and accurate picture of patient motion thus ensuring more accurate detection of tremor. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Nicolelis, Boston and Wei combination to include multiple gyroscopes, as taught and suggested by Giuffrida, for the purpose of providing a more detailed and accurate detection of tremor in a patient.

(2) Response to Argument

Application of Nicolelis et al. (2011/0184489) and the teaching of “Afferent Nerve Stimulation”

	The Examiner notes the definition of “Afferent Nerve Stimulation” and how the term is to be interpreted are the two main issues to be resolved.
	As a matter of background, the Examiner notes “afferent” nerves and fibers are commonly defined and understood to be sensory nerves and fibers. That is, the types of nerves and fibers that carry signals towards the central nervous system. For the sake of clarity, the opposite of afferent nerves are efferent nerves, also called motor nerves, that carry signals from the brain to the peripheral nervous system (see Hernandez et al., “Afferent vs Efferent Neurons). The Examiner notes this reference is purely relied on for informational background for this Examiner’s Answer and has not been utilized in any of the rejections made in the Final Rejection.
	In view of the well-understood knowledge of afferent nerve being sensory nerves, the Examiner notes the plain and well-understood meaning of “afferent nerve stimulation” would simply encompass the stimulation of afferent (i.e. sensory) nerves.
	The Examiner notes that the disclosure of Nicolelis clearly discloses this feature in par. [0051] as relied upon in the Final Rejection which states “The same general strategy can be used to stimulate the dorsal roots or the sensory branches of spinal nerves in order to obtain a similar motor effect.” (emphasis added). In summary, Nicolelis discloses stimulating the sensory branches of the spinal nerves and therefore discloses afferent nerve stimulation (simply the stimulation of sensory nerves).
	Additionally, the Examiner notes Appellant’s claim states the application of afferent nerve stimulation is intended to “disrupt a low-frequency synchronization in corticobasal ganglia circuits”. As also noted in the Final Rejection, Nicolelis discloses, “The objective of the stimulator 12 is to deliver a signal that disrupts aberrant low frequency synchronization in motor related neural circuits to facilitate volitional movement.” (emphasis added). Therefore, not only does Nicolelis disclose targeting afferent (sensory) nerves, the stimulation applied by Nicolelis achieves the same result claimed by Appellant (disrupting aberrant low frequency synchronization in motor related neural circuits). Thus, the Examiner contends Nicolelis discloses “afferent nerve stimulation” when the term is given its plain meaning.
	However, Appellant’s arguments stem from a more specific definition of the term “afferent nerve stimulation” as set forth on page 16, lines 13-14 of the specification which states “Since in our approach the stimulation is below the motor threshold (afferent stimulation)…”. Appellant is arguing that the term “afferent nerve stimulation” has a special definition in view of the specification and is to be read as stimulation applied below the motor threshold.
	While the Examiner does not necessarily agree to this narrow of a definition for the term “afferent nerve stimulation”, the Examiner notes this special definition was addressed in the Final Rejection. Nicolelis discloses stimulation can have certain side effects such as “the perception of tingling, pain and ultimately muscle contraction” (par. [0050]), wherein the Examiner notes muscle contraction occurs when the motor threshold is exceeded. Nicolelis immediately follows up the list of side effects with the statement “The last two of these side effects are preferably avoided” (par. [0050]). The Examiner notes that to avoid muscle contraction, stimulation can clearly not be applied that surpasses the motor threshold. In summary, the Examiner notes Nicolelis discloses a) targeting afferent nerves (sensory nerves); b) disrupting aberrant low frequency synchronization in motor related neural circuits (which is the same result claimed by Appellant); and c) preferably avoiding muscle contraction (thus attempting to avoid the application of stimulation that surpasses the motor threshold), which addresses the special definition applied by Appellant to the term “afferent nerve stimulation”.
	The Examiner additionally noted Appellant describes stimulation of below 15mA as sufficient to avoid the motor threshold (see par. [0145] of PPGPUB 2014/0336722). The Examiner relied upon Nicolelis, which discloses applying stimulation amplitudes in the range of 180-450 microamperes (par. [0052]), which is clearly well-below the exemplary disclose amplitude value of 15 mA. Appellant argues that this embodiment of Nicolelis is drawn to the implanted embodiment of Nicolelis and not the embodiment wherein external electrodes are relied upon. Appellant argues the external embodiment relies on a range of 0-100mA (par. [0054]). However, the Examiner notes, given the entire disclosure of Nicolelis and the desire to avoid motor stimulation as previously discussed and in light of the statement of Nicolelis “The range of amplitude or intensity values of the stimulating signal depends on the patient and the effect sought” (par. [0038]), the Examiner contends that the external embodiment of Nicolelis would also clearly avoid or attempt to avoid the side effect of muscle contraction while stimulating afferent nerves. The entirety of the disclosure of Nicolelis describes the avoidance of motor (efferent) pathways in favor of afferent nerves. Lastly, the Examiner notes the 15mA example provided by Appellant regarding the motor threshold is just that, an example. Lastly, those of ordinary skill in the art know that thresholds vary from patient to patient and there are no hard and fast threshold that apply to everyone, which is clearly set forth in the final sentence of par. [0038] of Nicolelis acknowledging the range of amplitudes and intensities is patient dependent.
	In conclusion, the Examiner contends the disclosure of Nicolelis clearly sets forth a teaching of “afferent nerve stimulation” as claimed.

Wei and the disclosure of transcutaneous EEG electrodes
	Appellant argues Wei (2009/0105785) discloses implanted EEG electrodes and not transcutaneous EEG electrodes.
	The Examiner argued:
“Wei discloses the EEG detection device ‘may be an external device’ (par. [0189]). Additionally, par. [0194] highlights that there are two ways EEG signals can be obtained, i.e. internally or externally. Specifically, Wei discloses ‘...if EEG sensing module 134 is implanted within patient 12, a housing of EEG sensing module134 may include one or more electrodes... ‘(emphasis added). By using the term ‘if’, Wei is indicating there are embodiments where the EEG is not obtained from an implanted device. Wei then states ‘the EEG signals measured from via external electrodes 144A-144E...’ thus clearly indicating the alternative to the implanted EEG embodiment is an external EEG embodiment wherein the EEG signals are obtained via external electrodes. Par. [0220] further states that implanted or external biosignal detection devices can be used. Par. [0228] states sensing elements can be ‘positioned at a desired location within a patient or external to a patient to detect the physiological signal.’ Lastly, par. [0241] states that implanted or external sensors can be used. Therefore, while Wei discloses that the EEG can be implanted, the Examiner notes Wei further discloses that the EEG sensors can be external and it is this embodiment the Examiner relies upon for the claim rejections.”
	In response, Appellant argues:
“The Office Action cites to paragraph [0189] of Wei, which states that ‘[i]n some examples, biosignal detection module 132 may be separately implanted within patient 12 or may be an external device.’ Figure 12 illustrates the components. Here, Wei is addressing an embodiment where the biosignal detection module is external from the brain, not the electrodes. The electrodes are still implanted.”
	This is not found persuasive in that this directly contradicts what the totality of par. [0187, 0189, 0194, 0220, 0228, 0241] actually state, all of which were cited in the Final Rejection. Wei discloses the interchangeability of implanted EEG sensing and transcutaneous EEG sensing. Sensing EEG signals transcutaneously is not new in the art and is not a feature Appellant has contributed to the art. Quantifying tremor from EEG signals is also not new to the art, as illustrated by Wei.
	Lastly, Appellants argument that “the proposed modification to use Wei would render it unsatisfactory for its intended purpose – deep brain stimulation” is not persuasive in that the Examiner is not relying upon Wei for deep brain stimulation. Instead, the Examiner is simply relying on Wei to disclose using EEG as a type of control feedback in stimulation systems for controlling involuntary movement of a patient, such as the system disclosed by Nicolelis. Such a modification would provide the improvement of distinguishing voluntary form involuntary movement which would then avoid unnecessary stimulations when voluntary movement is detected (which was also noted in the Final Rejection and Advisory action).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALLEN PORTER/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
Conferees:
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.